EXHIBIT 10.1

 
AMENDMENT NO. 4
TO CREDIT AGREEMENT
 
This Amendment No. 4 to Credit Agreement is dated as of December 2, 2013 (the
“Agreement”), and is among the Lenders identified on the signature pages hereof
as Lenders (which Lenders constitute the Required Lenders and, as applicable,
all of the Lenders directly affected by the applicable amendments to be effected
by this Agreement), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), as agent for the Lenders (Wells Fargo, in that
capacity, “Agent”), and PAC-VAN, INC., an Indiana corporation (“Borrower”).
 
The Lenders, Agent, and Borrower are party to a Credit Agreement dated as of
September 7, 2012 (as amended, restated, supplemented, or otherwise modified
before the date of this Agreement, the “Credit Agreement”).
 
The parties also desire to modify the Credit Agreement in certain respects.
 
The parties therefore agree as follows:
 
1. Definitions. Defined terms used but not defined in this Agreement are as
defined in the Credit Agreement.
 
2. Amendments to Credit Agreement.
 
(a) To correct a scrivener’s error, clause (e) of the definition of “Borrowing
Base” in Schedule 1.1 to the Credit Agreement is hereby amended to read in its
entirety as follows, effective as of the effective date of Amendment No. 3 to
Credit Agreement dated as of June 30, 2013, between Agent, Borrower, and the
Lenders party thereto:
 
“           (e)           [reserved]; minus”
 
(b) Clause (k) of the definition of “Permitted Acquisition” in Schedule 1.1 to
the Credit Agreement is hereby amended to read in its entirety as follows:
 
“           (k)           the Purchase Price in respect of all Permitted
Acquisitions (including the proposed Acquisition) shall not exceed $30,000,000
in the aggregate during the term of the Agreement.”
 
3. Representations. To induce Agent and the Lenders to enter into this
Agreement, Borrower hereby represents to Agent and the Lenders as follows:
 
(1)  
that Borrower is duly authorized to execute and deliver this Agreement and is
and will continue to be duly authorized to borrow monies under the Credit
Agreement, as amended by this Agreement, and to perform its obligations under
the Credit Agreement, as amended by this Agreement;

 
(2)  
that the execution and delivery of this Agreement and the performance by
Borrower of its obligations under the Credit Agreement, as amended by this
Agreement, do not and will not conflict with any provision of law or of the
articles of incorporation or bylaws of Borrower or of any agreement binding upon
Borrower;

 

 
1

--------------------------------------------------------------------------------

 

(3)  
that the Credit Agreement, as amended by this Agreement, is a legal, valid, and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as enforceability is limited by bankruptcy, insolvency, or
other similar laws of general application affecting the enforcement of
creditors’ rights or by general principles of equity limiting the availability
of equitable remedies;

 
(4)  
that the representations and warranties set forth in Section 4 of the Credit
Agreement, as amended by this Agreement, are true and correct in all material
respects (but if any representation or warranty is by its terms qualified by
concepts of materiality, that representation or warranty is true and correct in
all respects), in each case with the same effect as if such representations and
warranties had been made on the date of this Agreement, with the exception that
all references to the financial statements mean the financial statements most
recently delivered to Agent except for such changes as are specifically
permitted under the Credit Agreement and except to the extent that any such
representation or warranty expressly relates to an earlier date;

 
(5)  
that Borrower has complied with and is in compliance with all of the covenants
set forth in the Credit Agreement, as amended by this Agreement, including those
set forth in Section 5, Section 6, and Section 7 of the Credit Agreement; and

 
(6)  
that as of the date of this Agreement, no Default or Event of Default has
occurred and is continuing.

 
4. Conditions. The effectiveness of this Agreement is subject to satisfaction of
the following conditions:
 
(1)  
that Agent has received this Agreement executed by Agent, the Lenders, and
Borrower;

 
(2)  
that Agent has received copies (executed or certified, as appropriate) of all
other legal documents or minutes of proceedings taken in connection with the
execution and delivery of this Agreement to the extent Agent or its counsel
reasonably requests;

 
(3)  
that Borrower has paid all fees and expenses required to be paid by Borrower on
the date of this Agreement under this Agreement, the Credit Agreement, or the
other Loan Documents; and

 
(4)  
that all legal matters incident to the execution and delivery of this Agreement
are satisfactory to Agent and its counsel.

 
5. Release. Borrower hereby waives and releases any and all current existing
claims, counterclaims, defenses, or set-offs of every kind and nature which it
has or might have against Agent or any Lender arising out of, pursuant to, or
pertaining in any way to the Credit Agreement, any and all documents and
instruments delivered in connection with or relating to the foregoing, or this
Agreement. Borrower hereby further covenants and agrees not to sue Agent or any
Lender or assert any claims, defenses, demands, actions, or liabilities against
Agent or any Lender which occurred prior to or as of the date of this Agreement
arising out of, pursuant to, or pertaining in any way to the Credit Agreement,
any and all documents and instruments delivered in connection with or relating
to the foregoing, or this Agreement.
 

 
2

--------------------------------------------------------------------------------

 

6. Miscellaneous.
 
(a) This Agreement is governed by, and is to be construed in accordance with,
the laws of the State of Illinois. Each provision of this Agreement is severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.
 
(b) This Agreement binds Agent, the Lenders and Borrower and their respective
successors and assigns, and will inure to the benefit of Agent, the Lenders and
Borrower and the successors and assigns of Agent and each Lender.
 
(c) Except as specifically modified or amended by the terms of this Agreement,
all other terms and provisions of the Credit Agreement and the other Loan
Documents are incorporated by reference in this Agreement and in all respects
continue in full force and effect.  Borrower, by execution of this Agreement,
hereby reaffirms, assumes, and binds itself to all of the obligations, duties,
rights, covenants, terms, and conditions that are contained in the Credit
Agreement and the other Loan Documents.
 
(d) Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import, and each reference to the Credit Agreement in
any and all instruments or documents delivered in connection therewith, will be
deemed to refer to the Credit Agreement, as amended by this Agreement.
 
(e) This Agreement is a Loan Document.  Borrower acknowledges that Agent’s
reasonable costs and out-of-pocket expenses (including reasonable attorneys’
fees) incurred in drafting this Agreement and in amending the Loan Documents as
provided in this Agreement constitute Lender Group Expenses.
 
(f) The parties may sign this Agreement in several counterparts, each of which
will be deemed to be an original but all of which together will constitute one
instrument.
 
[Signature pages to follow]
 


 

 
3

--------------------------------------------------------------------------------

 

The parties are signing this Amendment No. 4 to Credit Agreement as of the date
stated in the introductory clause.

         
PAC-VAN, INC.,
as a Borrower  
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary




 
 

--------------------------------------------------------------------------------

 



 

         
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender
 
 
By:  
/s/ Brian Hynds
 
Name: 
Brian Hynds
   
Its Authorized Signatory

 


 

 
 

--------------------------------------------------------------------------------

 

 


 

         
HSBC BANK USA, N.A.,
as a Lender
 
 
By:  
/s/ Thomas Kainamura
 
Name: 
Thomas Kainamura
   
Its Authorized Signatory



 
